                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 STEPHEN HUGUELEY,                                  )
                                                    )
         Plaintiff,                                 )
                                                    )    NO. 3:19-cv-00598
 v.                                                 )    JUDGE TRAUGER
                                                    )
 TONY PARKER, et al.,                               )
                                                    )
         Defendants                                 )

                                 MEMORANDUM AND ORDER
       The plaintiff, an inmate on death row at Riverbend Maximum Security Institution in

Nashville, Tennessee, has filed a complaint in which he seeks redress from several state officers

and employees in their individual and official capacities for alleged violations of his civil rights.

(Doc. No. 1.) Accordingly, the complaint is subject to the screening required by 28 U.S.C. §

1915A, which requires the court to dismiss the complaint or any portion of it if it is “frivolous,

malicious, or fails to state a claim” or seeks money damages from a defendant who is immune

from such a demand. § 1915A(b); McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997)

(“A district court is required to screen all civil cases brought by prisoners, regardless of whether

the inmate paid the full filing fee, is a pauper, is pro se, or is represented by counsel as the statute

does not differentiate between various civil actions brought by prisoners.”), abrogated on other

grounds in Jones v. Bock, 549 U.S. 199 (2007).

       In reviewing the complaint to determine whether it states a plausible claim, “a district court

must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). The

plaintiff sues under 42 U.S.C. § 1983 to vindicate alleged violations of his federal constitutional
rights. Section 1983 confers a private federal right of action against any person who, acting under

color of state law, deprives an individual of any right, privilege or immunity secured by the

Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

Thus, to state a Section 1983 claim, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the Constitution and laws of the United States, and (2) that “the deprivation was caused

by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir. 2003)

(citations omitted); 42 U.S.C. § 1983.

       The plaintiff alleges that the defendants have caused him to be held in solitary confinement

for 17 years without rational justification or any meaningful process or review. He alleges that his

prolonged segregation in the most restrictive state of solitary confinement, combined with the

specific conditions of that confinement, have caused him to suffer substantial and serious harm to

his mental and physical health and that the defendants are subjectively aware of, and deliberately

indifferent to, his serious medical and psychological needs.          The plaintiff claims that the

circumstances alleged amount to violations of his Eighth Amendment right to be free from cruel

and unusual punishment and his Fourteenth Amendment right to due process. He seeks injunctive

relief as well as unspecified money damages.

       An inmate states a claim for violation of the Eighth Amendment by alleging conditions of

confinement that “involve the wanton and unnecessary infliction of pain” or “pain without any

penological purpose,” or conditions that “deprive inmates of the minimal civilized measure of

life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Prisoners may also state an

Eighth Amendment claim by alleging that prison officials have been deliberately indifferent to a

substantial risk of serious harm to an inmate. Farmer v. Brennan, 511 U.S. 825, 843 (1994). And

finally, an inmate’s treatment gives rise to a constitutional right to due process under the Fourteenth



                                                  2
Amendment when it “imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

       Taking the plaintiff’s allegations as true for the purpose of this screening, the court finds

that he has stated plausible claims for relief under all three standards. See, e.g., DuPonte v. Wall,

288 F. Supp. 3d 504, 513 (D.R.I. 2018) (observing the known “profound impact that solitary

confinement can have on an individual’s mental and physical health” and concluding that inmate

stated conditions-of-confinement, deliberate indifference, and due process claims in connection

with his year-long segregation).

       However, the plaintiff has not alleged any facts establishing that Commissioner Tony

Parker is personally involved in the plaintiff’s solitary segregation. Although Defendant Parker is

the Commissioner of the Tennessee Department of Correction, supervisors cannot be held liable

under Section 1983 for acts or inactions of subordinate employees, absent allegations that the

supervisor acquiesced in, participated in, or condoned the employees’ wrongful acts. Polk County

v. Dodson, 454 U.S. 312, 325 (1981); Miller v. Calhoun Cty., 408 F.3d 803, 817 n.3 (6th Cir. 2005)

(“[P]roof of personal involvement is required for a supervisor to incur personal liability.”). Unlike

Defendant Mays and Defendant Keys, Defendant Parker’s title, name, or signature do not appear

on any of the monthly reviews of the plaintiff’s confinement status (see Doc. No. 1-2), and the

plaintiff has not alleged that Parker was involved in those reviews. The plaintiff alleges that he

has submitted grievances and letters to “the Defendants” (Doc. No. 1 at 10), but even assuming

that Defendant Parker personally received any of those submissions, an alleged failure to take

corrective action in response to an inmate grievance or complaint would not supply the necessary

personal involvement for Section 1983 liability on any underlying claim. See George v. Smith, 507

F.3d 605, 609–10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative complaint does



                                                 3
not cause or contribute to the [constitutional] violation[.]”). Accordingly, Defendant Parker is

DISMISSED from this action. Any injunctive relief available to the plaintiff will still be available

from the remaining defendants in their official capacities.

        Similarly, the plaintiff has not alleged that the named defendants are personally involved

in or control any decisions about the plaintiff’s healthcare. Therefore, to the extent that the plaintiff

intended to raise an Eighth Amendment claim for deliberate indifference to serious medical needs

based on the allegedly deficient medical or psychiatric treatment he has received, that discrete

claim is DISMISSED.

        These dismissals are without prejudice to the plaintiff’s ability to reassert the dismissed

claims as appropriate upon further factual development. Any claims for money damages against

the defendants in their official capacities are DISMISSED on the ground of Eleventh Amendment

immunity, but such claims for injunctive relief may proceed. Will v. Mich. Dep’t of State Police,

491 U.S. 58, 63 (1989).

        The court’s determination that the complaint states a colorable claim for purposes of this

initial screening does not preclude the court from dismissing any claim at any time for the reasons

set forth in 28 U.S.C. § 1915A, nor does it preclude any defendant from filing a motion to dismiss

any claim under Federal Rule of Civil Procedure 12.

        It is so ORDERED.

        ENTER this 16th day of August 2019.



                                                        ____________________________________
                                                        ALETA A. TRAUGER
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
